IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

PATRICK M. HOLZINGER,                NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D17-1079

JODI M. HOLZINGER,

      Appellee.


_____________________________/

Opinion filed July 12, 2017.

An appeal from the Circuit Court for Santa Rosa County.
Marci L. Goodman, Judge.

Stephen R. Hogan of Law Office of Stephen R. Hogan, P.A., Pensacola, for
Appellant.

James L. Chase and Hunter R. Higdon of James L. Chase & Associates, PLC,
Pensacola, for Appellee.




PER CURIAM.

      AFFIRMED.

ROWE, MAKAR, and JAY, JJ., CONCUR.